DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 3, 6 – 12 and 15 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art does not disclose a system, comprising:
a hydraulic steering assembly coupled to the output shaft, the hydraulic steering assembly including a first pressure regulator, a second pressure regulator that outputs fluid at a lower pressure than the first pressure regulator, and a valve designed to selectively provide fluid to the first pressure regulator or the second pressure regulator.  Claims 2, 3 and 6 – 10 depend from independent claim 1, and therefore, are also allowed.

Regarding independent claim 11, the prior art does not disclose a system comprising a processor and a memory storing instructions executable by the processor to:
actuate the torque overlay device to provide torque to an output shaft of the torque overlay device at a first magnitude and in a direction opposite the torque applied to the input shaft in response to detecting a vehicle speed above a predetermined 

Regarding claim 16, the prior art does not disclose a method, comprising:
providing fluid to a first pressure regulator of a hydraulic steering assembly prior to detecting a fault, and providing fluid to a second pressure regulator of the hydraulic steering assembly that outputs fluid at a lower pressure than the first pressure regulator in response to detecting the fault.  Claims 17 – 19 depend from independent 16, and therefore, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/Examiner, Art Unit 3611     

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611